DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 2/26/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  In particular, the reference EP 1217608 has not been submitted and so has not been considered.  The remaining references have been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Virtual Character Performance From Speech by Marsella et al. (hereinafter Marsella) in view of Official Notice.
Regarding claim 1, Marsella teaches a method for coordinating reactions of a virtual character with script spoken by a player in any one of a video game (e.g., video game NPC performance generation on p. 31) or presentation (e.g., “table read throughs are common practices when evaluating a script for television or film. Our video shows an example of how our method can be used to visualize a table read through” on p. 31), comprising:
sensing start of a dialogue (e.g., “Behaviors are specified with start and end times such that they correspond to start or endings of words or of other behaviors” on p. 29);
prompting the player to speak the script (e.g., during a table read through on p. 31);
starting a timer or tracking an audio stream of the spoken script (e.g., “Our method utilizes both the lexical content of an utterance as well as the audio signal and its acoustic information in order to generate a virtual character performance. For example, the method can generate different performances based on the timing of the words from the audio signal” in par. 32);
determining where the player is in the script by the timer or the audio stream (e.g., “an emphasis rule increases the priority of any communicative function that begins or ends with a word that the audio processing has determined as being stressed” on p. 28, thus allowing character reaction to the scripted words during the audio stream);
causing specific actions and responses of the virtual character according to pre-programmed association of actions and responses of the character to points of time or specific variations in the audio stream (e.g., “Our method allows the incorporation of an entire character’s performance based on the audio signal” and “our method is well suited for the generation of such characters[’] performances’ based only on recorded audio assets and an audio transcription” on p. 31).
Marsella teaches the invention substantially as described above, but lacks in explicitly teaching a virtual reality (VR) presentation and displaying a script for a player in a display of a computerized platform used by the player.  The Examiner takes official notice that it was notoriously well known to provide virtual reality systems and to present script information to a presenter on a display.  It would have been obvious to one of ordinary skill in the art before the effective date to augment the system of Marsella to include a virtual reality presentation and a display of a script in order to improve the realism of the presentation and eliminate the need for printed copies, respectively.
Claim 7 is similar to claim 1, but includes an internet-connected server and internet-connected player computer platform having a display, input interface and microphone.  Marsella teaches the invention substantially as described above, including capturing human vocal input and a computerized process, as well as computer games.  These teachings necessitate at least a computer having an input interface and a microphone.  Marsella lacks in expressly teaching the use of a server or any internet connection.  Regardless, the Examiner takes official notice that servers and client computers connected over the Internet are notoriously well-known in the art.  For instance, video conferencing and multiplayer games are known to be performed using internet-connected servers and client devices.  It would have been obvious to one of ordinary skill in the art before the effective date to augment the system of Marsella to include an internet-connected server and internet-connected player computer platform in order to allow players/users to participate in the game or VR presentation from geographically remote locations.  Please note this modification is intended to be in conjunction with the modification described with respect to claim 1 (see above).
Regarding claims 2 and 8, Marsella teaches or suggests wherein, in the step for sensing start of a dialogue, the system associates viewpoint of the player with a specific virtual character in the video game (e.g., a particular game character on p. 31) or presentation and selects a script accordingly (e.g., an actor assigned to one or more characters during the table read, p. 31).
Regarding claims 3 and 9, Marsella teaches or suggests wherein specific actions and responses of the virtual character are implemented according to passage of time since the start of the dialogue (e.g., “Behaviors are specified with start and end times such that they correspond to start or endings of words or of other behaviors” on p. 29).
Regarding claims 4 and 10, Marsella teaches or suggests wherein specific actions and responses of the virtual character are implemented according to specific variations in the audio stream (e.g., “an emphasis rule increases the priority of any communicative function that begins or ends with a word that the audio processing has determined as being stressed” on p. 28).
Regarding claims 5 and 11, Marsella teaches or suggests a step of sensing that the dialogue is finished (e.g., “Behaviors are specified with start and end times such that they correspond to start or endings of words or of other behaviors” on p. 29).
Regarding claims 6 and 12, Marsella teaches or suggests a step of playing any one of a verbal reaction and at least facial physical movement (e.g., “Behaviors that can be specified include: head movements along each X, Y, or Z axes, gazing at objects in the virtual scene or angular offsets from them, blinking, saccadic eye movements, gesturing including deictics (pointing), facial expressions and speech” on p. 29) by the virtual character after the end of dialogue is sensed (e.g., “Behaviors are specified with start and end times such that they correspond to start or endings of words or of other behaviors” on p. 29).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715